DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious search burden. Each of the Groups include similar concepts and even share the same or similar keywords, making a search for one Group relevant for the other Group…Because the search and examination of the claims can be made without serious burden, the examiner must examine the claim groups on the merits, even if they include claims to independent or distinct inventions. See MPEP 803”. This is not found persuasive because Group I and Group II having divergent subject matter that require different search/search strategies and will cause a search burden. In the instant case the method for reducing insertion loss having specific current and voltage features as claimed in the method of Group II will require further searching and consideration in H05K3 (Apparatus or processes for manufacturing printed circuits) whereas the high-speed transmission circuit/lead frame of Group I structure is contained within H05K1 (Printed Circuit). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states, “that is greater than is greater than”. It appears this language should states, “that is greater than”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-6 and 9-15 state “a frequency of interest”. This language is unclear and ambiguous, further clarifying language is required to determine the bounds and/or range of the “frequency of interest”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PG. Pub. 2018/0368259) in view of Luk et al. (US PG. Pub. 2018/0261961).

Regarding claim 1 – Kumar teaches a high-speed transmission circuit (figs. 1-2 [Abstract] Kumar states, “A surface mount device (SMD) has one or more connector pins that are attached to the one or more landing pads to conduct the high-speed communication signal”) comprising: a connector pin (152 [paragraph 0035] Kumar states, “connector pins 152”) that serves as part of a signal path for a high-speed signal ([paragraph 0035] Kumar states, “a pair of differential contact strips 156, 158 that are electrically connected as positive and negative values to a high communication speed functional component 160”); a pad (156) coupled to the connector pin (152), the pad (156) comprising a pad region (left region of pad 156 opposite to the connector pin 152) that is not considered part of the signal path ([paragraph 0027] Kumar states, “The present innovation recognizes that a distal, unused portion of the landing pad acts as a microstrip monopole”); a connector pin leg (connector pin leg of connector pin 152 that is shown in contact with pad portion 156 as shown in figure 1) coupled to the connector pin (156), the connector pin leg being disposed on the pad (156); and a sub-circuit (fig. 2, sub-circuit formed in area 222 of pad) formed at least by the pad region (fig. 2, 222), the sub-circuit comprising one or more dimensions ([paragraph 0036] Kumar states, “differential pairs of tapered, rounded and shortened contact strips 202a-202b, 204a-204b”) chosen to reduce an insertion loss in the signal path by shifting a frequency of the sub-circuit to a higher frequency ([paragraph 0037] Kumar states, “The amount of contact area removed is 14% and 8% respectively. The resulting reduction in fringe effect and corresponding improvement in signal integrity is far greater than this modest removal of contact area would suggest. The increased impedance quenches any resonance by the converging, narrowing distal stubs.” Figure 6 shows the insertion loss being reduced and the frequency (GHz) being shifted (from the Baseline Connector/prior art) with the curved taper pads).
 	Kumar does not explicitly teach wherein the sub-circuit reduces an insertion loss in the signal path by shifting a resonant frequency of the sub-circuit to a higher frequency.
 	Luk teaches a pad (fig. 8(a), 121) having a sub-circuit formed by a pad region (121) wherein the sub-circuit reduces an insertion loss in the signal path by shifting a resonant frequency of the sub-circuit to a higher frequency ([Abstract] Luk state, “Example implementations described herein are directed to a method and apparatus for improving insertion loss of connector stub and thereby increasing a system's signal bandwidth. This technique shapes the connector stub in a specific way to shift its resonant frequency higher while having equal or better electrical performance below the original resonant frequency”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the high-speed transmission circuit having a sub-circuit formed at least by the pad region as taught by Kumar with the sub-circuit explicitly reduces an insertion loss in the signal path by shifting a resonant frequency of the sub-circuit to a higher frequency as taught by Luk because Luk states, “to provide desirable input impedance at the frequency of interest so that the system performance can be improved from direct current (DC) to beyond the original resonant frequency.” [paragraph 0004].

Regarding claim 2 – Kumar in view of Luk teach the high-speed transmission circuit of claim 1, further comprising a low-speed structure (Kumar; figs. 1-2, 154/212 [paragraph 0035 & 0036] Kumar states, “return current strips 154…return current strips 212”; ground strips 154/212 are each considered to be a “low-speed structure” as consistent with Applicant usage) having least one dimension (fig. 2, see full rectangle structure 212 in comparison to that of tapered 202a or curved 204a of the sub-circuit) that is greater than is greater than the one or more dimensions of the sub-circuit (claimed structure shown in figures 1 and 2).
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “to increase mechanical stability or to compensate for a potential loss in mechanical stability” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 3 - Kumar in view of Luk teach the high-speed transmission circuit of claim 2, wherein the low-speed structure (Kumar; figs. 1-2, 154/212 [paragraph 0035 & 0036] Kumar states, “return current strips 154…return current strips 212”; ground strips 154/212 are each considered to be a “low-speed structure” as consistent with Applicant usage) is designed to assume a ground potential ([paragraph 0004] Kumar states, “The return current strip is connected to a ground plane of the circuit board substrate”).

Regarding claim 4 – Kumar in view of Luk teach the high-speed transmission circuit of claim 1, wherein the connector pin (Luk; fig. 8(a), connector pin 123 having larger width area 125 [paragraph 0045] Luk states, “high impedance section 125”) is associated with a first impedance at a frequency of interest, and wherein the connector pin leg (124 [paragraph 0045] Luk states, “low impedance section 124”) is associated with a second impedance at the frequency of interest ([paragraph 0045] Luk states, “123 is the receptacle of a connector. 124 is the section with larger width for low impedance. 125 is the section with smaller width for high impedance”).

Regarding claim 5 – Kumar in view of Luk teach the high-speed transmission circuit of claim 4, wherein the second impedance (124 [paragraph 0045] Luk states, “low impedance section 124”) represents an impedance discontinuity (from the low impedance section 124 to the high impedance section 125 there is an “impedance discontinuity”) at the frequency of interest.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “represents an impedance discontinuity at the frequency of interest” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 6 – Kumar in view of Luk teach the high-speed transmission circuit of claim 5, has an impedance discontinuity (see rejection to claim 5) but fails to explicitly teach wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 7 – Kumar in view of Luk teach the high-speed circuit of claim 1, wherein the sub-circuit (Kumar; fig. 2, sub-circuit formed in area 222 of pad) but fails to explicitly teach wherein the sub-circuit causes a transmission line effect at the resonant frequency.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “the sub-circuit causes a transmission line effect at the resonant frequency” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 8 – Kumar in view of Luk teach the high-speed transmission circuit of claim 1, wherein the circuit carries a signal having one or more high frequency components (figure 6 shows high frequency components 10GHz to 50 GHz) that flow on an outer layer of the connector pin (In light of the “skin effect” this claimed feature will be present in the pins of Kumar and Luk).

Regarding claim 9 – Kumar teaches a lead frame (figs. 1-2 [Abstract] Kumar states, “A surface mount device (SMD) has one or more connector pins that are attached to the one or more landing pads to conduct the high-speed communication signal”) comprising: a connector pin (152 [paragraph 0035] Kumar states, “connector pins 152”) that serves as part of a signal path in a circuit ([paragraph 0035] Kumar states, “a pair of differential contact strips 156, 158 that are electrically connected as positive and negative values to a high communication speed functional component 160”); and a connector pin leg (connector pin leg of connector pin 152 that is shown in contact with pad portion 156 as shown in figure 1) coupled to the connector pin (152) and to a pad (156) that comprises a pad region (left region of pad 156 opposite to the connector pin 152) that is not considered part of the signal path ([paragraph 0027] Kumar states, “The present innovation recognizes that a distal, unused portion of the landing pad acts as a microstrip monopole”), the connector pin leg (connector pin leg of connector pin 152 that is shown in contact with pad portion 156 as shown in figure 1) and at least a portion of the pad (unused portion of pad 156) forming a resonant sub-circuit (fig. 2, sub-circuit formed in area 222 of pad) that is coupled to the signal path (see figs. 1 and 2), at least one dimension ([paragraph 0036] Kumar states, “differential pairs of tapered, rounded and shortened contact strips 202a-202b, 204a-204b”) of the portion of the pad (222) being chosen to cause a reduction in insertion loss (Figure 6 shows the insertion loss being reduced and the frequency (GHz) being shifted (from the Baseline Connector/prior art) with the curved taper pads) in the signal path by shifting a resonant frequency of the resonant sub-circuit to a higher frequency range of interest for the signal path ([paragraph 0037] Kumar states, “The amount of contact area removed is 14% and 8% respectively. The resulting reduction in fringe effect and corresponding improvement in signal integrity is far greater than this modest removal of contact area would suggest. The increased impedance quenches any resonance by the converging, narrowing distal stubs.”).
 	Kumar does not explicitly teach a reduction in insertion loss in the signal path by shifting a resonant frequency of the resonant sub-circuit outside of a frequency range of interest for the signal path
 	Luk teaches a pad (fig. 8(a), 121) having a resonant sub-circuit formed by a pad region (121) and a reduction in insertion loss in the signal path by shifting a resonant frequency of the resonant sub-circuit outside of a frequency range of interest for the signal path ([Abstract] Luk state, “Example implementations described herein are directed to a method and apparatus for improving insertion loss of connector stub and thereby increasing a system's signal bandwidth. This technique shapes the connector stub in a specific way to shift its resonant frequency higher while having equal or better electrical performance below the original resonant frequency”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the lead frame having a resonant sub-circuit formed at least by the pad region as taught by Kumar with the resonant sub-circuit explicitly reducing an insertion loss in the signal path by shifting a resonant frequency of the sub-circuit to a higher frequency as taught by Luk because Luk states, “to provide desirable input impedance at the frequency of interest so that the system performance can be improved from direct current (DC) to beyond the original resonant frequency.” [paragraph 0004].

Regarding claim 10 – Kumar in view of Luk teach the lead frame of claim 9, wherein a reduction in mechanical stability that is caused by the at least one dimension is compensated by increasing at least one dimension of a physical structure (fig. 2, 212 [paragraph 0036] Kumar states, “return current strips 212”) in the circuit ([paragraph 0042] Kumar states, “The present innovation thus is shown to provide a number of desirable attributes: (i) mechanical stability is maintained while ensuring superior electrical performance for next generation speeds”; claimed structure shown in figures 1 and 2 of Kumar).

Regarding claim 11 – Kumar in view of Luk teach the lead frame of claim 10, wherein the physical structure (fig. 2, 212) is designed to carry signals that have relatively lower speeds (Kumar; figs. 1-2, 154/212 [paragraph 0035 & 0036] Kumar states, “return current strips 154…return current strips 212”; ground strips 154/212 are each considered to be a “low-speed structure” as consistent with Applicant usage) or rise times than the resonant sub-circuit.

Regarding claim 12 – Kumar in view of Luk teach the lead frame of claim 9, wherein the connector pin (Luk; fig. 8(a), connector pin 123 having larger width area 125 [paragraph 0045] Luk states, “high impedance section 125”) is associated with a first impedance at a frequency of interest, and wherein the connector pin leg (124 [paragraph 0045] Luk states, “low impedance section 124”) is associated with a second impedance at the frequency of interest ([paragraph 0045] Luk states, “123 is the receptacle of a connector. 124 is the section with larger width for low impedance. 125 is the section with smaller width for high impedance”).

Regarding claim 13 – Kumar in view of Luk teach the lead frame of claim 12, wherein the second impedance (Kumar; 124 [paragraph 0045] Luk states, “low impedance section 124”) represents an impedance discontinuity (from the low impedance section 124 to the high impedance section 125 there is an “impedance discontinuity”) at the frequency of interest.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “represents an impedance discontinuity at the frequency of interest” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 14 – Kumar in view of Luk teach the lead frame of claim 13, has an impedance discontinuity (see rejection to claim 5) but fails to explicitly teach wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path.
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein the impedance discontinuity causes a signal at the frequency of interest to be reflected into the signal path” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 15 – Kumar in view of Luk teach the lead frame of claim 9, wherein the circuit carries a signal having one or more high frequency components (figure 6 shows high frequency components 10GHz to 50 GHz) that flow on an outer layer of the connector pin (In light of the “skin effect” this claimed feature will be present in the pins of Kumar and Luk).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Goud et al. (US PG. Pub. 2019/0320529) discloses a circuit board pad resonance control system.
 	Lin et al. (US PG. Pub. 2018/0098415) discloses an electronic assemblies and method for manufacturing the same.
 	Ben Artsi (US Patent 8274307) discloses an impedance discontinuity compensator for electronic package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847